Name: 98/502/EC: Commission Decision of 27 July 1998 on the use of a slaughterhouse, in accordance with the provisions of point 7 of Annex II, of Council Directive 92/119/EEC, by Italy (notified under document number C(1998) 2257) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  agricultural activity;  agri-foodstuffs;  agricultural policy;  Europe
 Date Published: 1998-08-12

 Avis juridique important|31998D050298/502/EC: Commission Decision of 27 July 1998 on the use of a slaughterhouse, in accordance with the provisions of point 7 of Annex II, of Council Directive 92/119/EEC, by Italy (notified under document number C(1998) 2257) (Text with EEA relevance) Official Journal L 225 , 12/08/1998 P. 0033 - 0033COMMISSION DECISION of 27 July 1998 on the use of a slaughterhouse, in accordance with the provisions of point 7 of Annex II, of Council Directive 92/119/EEC, by Italy (notified under document number C(1998) 2257) (Text with EEA relevance) (98/502/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/119/EEC of 17 December 1992 (1) introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease, as last amended by the act of Accession of Austria, Finland and Sweden and in particular point 7(d) of Annex II thereof,Whereas on 17 June 1998 an outbreak of swine vesicular disease in the municipality of Mezzocorona, Province of Trento, was declared by the Italian veterinary authorities;Whereas in accordance with Article 10 of Council Directive 92/119/EEC a protection zone was immediately established around the outbreak site;Whereas the movement of transport of pigs on public and private roads within the protection zone has been prohibited;Whereas Italy has submitted a request for making use of a slaughterhouse situated in the protection zone for the slaughtering of pigs coming from outside the said zone;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Italy is authorised to make use of the slaughterhouse 'Hauser snc` located in the protection zone established on 17 June 1998 around the outbreak of swine vesicular disease occurred in Mezzocorona (Trento) under the following conditions:- the access to the slaughterhouse must be via one corridor. The details of this corridor shall be laid down in the Italian legislation,- when entering the corridor, vehicles carrying pigs for slaughter must be sealed by the competent authorities. At the time of sealing, the authorities shall record the registration number of the vehicle and the number of pigs carried by the vehicle,- on arrival at the slaughterhouse, the competent authorities shall:(i) inspect and remove the seal of the vehicle;(ii) record the registration number of the vehicle and the number of pigs on the vehicle.2. Any vehicle carrying pigs to the slaughterhouse referred to in paragraph 1 shall undergo cleaning and disinfection immediately after unloading.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 27 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 62, 15. 3. 1993, p. 69.